internal_revenue_service department of the treasury number release date ndex number 468b washington dc person to contact telephone number refer reply to cc corp b05 - plr-103896-02 date date in re company sub state x trust y m program a b c d e f g plr-103896-02 h i date a date b date c date d date e date f date g date h date i date j date k dear this is in reply to your letter dated date requesting that we rule on certain federal_income_tax consequences of a transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below company is a state x corporation on the accrual_method of accounting through its subsidiaries with which it files a consolidated_return company engages in a variety of industrial pursuits by the early date a claims were being filed against a number of m manufacturers including company although many claims against company were resolved in date b company encountered a significant increase in m claims in date c at the beginning of date d approximately a claims were pending against company during date d approximately b additional claims were filed and plr-103896-02 approximately c claims were resolved leaving a backlog of approximately d unresolved claims by the end of date d in subsequent years the backlog grew substantially because the number of new claims far exceeded the number of claims resolved by the end of date e the backlog of unresolved claims had grown to approximately e in date f company announced the implementation of the program which created a private administrative process for resolving present and future m claims against company and sub a wholly owned subsidiary of company the program was intended to allow claimants to receive prompt payment without incurring the significant delays and uncertainties of litigation the initial block of claims resolved under the program consisted of approximately f claims by date g the program covered approximately g individual claims in addition by date g there were approximately h m personal injury claims pending against the company outside of the program during date h and date i through date j company made m-related payments falling within four major categories settlements in respect of verdicts incurred or claims resolved prior to the implementation of the program program settlements non-program settlements covering cases not resolved by the program and defense claims processing and administrative expenses although company has for many years been cash-flow positive from its core business operations its cash_flow plus insurance payments were not adequate to cover all of its m payment obligations on date j the petition date company and i of its domestic subsidiaries together the debtors filed voluntary petitions in the united_states bankruptcy court for the district of state x the bankruptcy court for reorganization relief under chapter of the u s bankruptcy code the debtors’ ultimate objective in filing for relief under chapter is to propose and have confirmed one or more plans of reorganization for the resolution of outstanding claims against and interests in the debtors pursuant to the bankruptcy code the debtors initially had the exclusive right to propose a plan_of_reorganization for days following the petition date upon the request of company the bankruptcy court has extended the exclusivity period to date k the plan confirmation process will focus on among other things the capital structure of the reorganized company the forms of value such as cash new debt and or equity securities to be distributed to pre-petition creditors and the allocation of such value among the various classes of creditors there are three categories of m claimants that make up the m class of creditors all claimants and potential claimants allegedly have been exposed to m although some have not yet manifested symptoms of illness the groups are claimants whose claims are covered by program agreements but have not been fully processed plr-103896-02 claimants who either entered into settlement agreements with company or asserted pre-petition claims against company outside of the program and future m claimants the debtors plan to resolve both pre-petition and future m liabilities pursuant to section g of the bankruptcy code pursuant to section g of the bankruptcy code the debtors intend to submit a plan_of_reorganization that provides for the creation and funding of a section g trust the g trust or trust y the g trust will be administered by independent trustees the trustees unaffiliated with company and will remain under_the_jurisdiction_of_the_bankruptcy_court after the confirmation of the reorganization plan as required under the provisions of the bankruptcy code the debtors will fund the g trust in whole or in part with securities of one or more of the debtors in this connection the trustees on behalf of the g trust will take title to at least a majority of the company's voting_stock in addition the debtors may be obligated to make future payments of cash securities or other_property to the trustees on behalf of the g trust it is anticipated that the existing equity interests in the company will be canceled for no or de_minimis consideration in connection with confirmation of the plan in addition to taking title to at least a majority of company's stock the trustees on behalf of the g trust will assume all of company's liabilities for m claims whether pre-petition or future and whether or not the claimants file a proof_of_claim in the company's chapter case to that end all m-related claims against company will be channeled to the g trust and paid pursuant to the terms provisions and procedures set forth in the g trust documents the sole recourse of a holder of an m-related claim will be against the g trust therefore pre-petition and future m claimants will pursuant to provisions of the bankruptcy code be enjoined from asserting claims against the reorganized company and against any third parties who have contributed value to or for the benefit of the g trust instead the trustees of the g trust will satisfy such claims in accordance with the plan by making distributions from the g trust’s assets to such claimants in a way intended to pay all such claimants although they like other company creditors may ultimately receive less than the amount of their claims the following representations have been made in connection with the proposed transaction a company will experience an ownership_change as defined in sec_382 of the internal_revenue_code as a result of the implementation of the debtors' plan or plans of reorganization b company does not plan to make an election under sec_382 in plr-103896-02 c d e f respect of the ownership_change resulting from the implementation of the debtors’ plan or plans of reorganization company intends to issue at least percent of the new voting_stock of the reorganized company to the g trust pursuant to the debtors’ plan or plans of reorganization if company’s stock will not be publicly traded after confirmation of the plan company will have a qualified_appraiser make a qualified_appraisal within the meaning of sec_1_468b-3 of the income_tax regulations of the fair_market_value of such newly issued stock within days before or after the effective date of the debtors' plan or plans of reorganization once the g trust is established neither company nor any party related to company within the meaning of sec_468b will own at any time directly or indirectly any beneficial_interest in the corpus or income of the g trust once the g trust is established pursuant to the debtors' plan or plans of reorganization no beneficiary of the g trust will be a percent shareholder of company within the meaning of sec_382 for purposes of this representation a beneficiary's ownership_interest in company will include such person's ownership_interest in company stock held by the g trust company intends to incorporate into its certificate of incorporation transfer restrictions that will prevent company from undergoing a second ownership_change for purposes of sec_382 within years after the effective date of the plan sec_468b provides that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax sec_1_468b-1 of the income_tax regulations provides that a qualified_settlement_fund is a fund account or trust that satisfies the requirements set forth in sec_1_468b-1 sec_1_468b-1 provides that a fund account or trust is a qualified_settlement_fund if it is established pursuant to an order or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability-- i under plr-103896-02 the comprehensive environmental response compensation and liability act of or ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or procedure and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons sec_1_468b-2 provides that a qualified_settlement_fund is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 sec_1 b provides that the term modified gross_income means gross_income as defined by sec_61 computed with certain modifications sec_1_468b-2 provides that in general amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from gross_income however dividends on stock of a transferor or a related_person interest on debt of a transferor or a related_person and payments in compensation_for late or delayed transfers are not excluded from gross_income payments made in settlement of a lawsuit or potential lawsuits are generally deductible under sec_162 if the acts that gave rise to the litigation were performed in the ordinary conduct of the taxpayer’s business see revrul_80_211 1980_2_cb_57 and the authorities cited therein sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_1_468b-3 provides in general that for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 determine with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability sec_1_468b-3 provides that a transferor must treat a transfer of property to a qualified_settlement_fund as a sale_or_exchange of property for purposes of sec_1001 sec_1_468b-3 provided that a transferor must obtain a qualified_appraisal to support a loss or deduction it claims with respect to a transfer to a qualified_settlement_fund of nonpublicly traded securities as defined in sec_1_170a-13 plr-103896-02 issued by the transferor or a related_person sec_1_468b-1 provides that except as otherwise provided in paragraph f of this section a liability is not described in paragraph c of this section if it is a liability for the provision of services or property unless the transferor’s obligation to provide services or property is extinguished by a transfer or transfers to the fund account or trust sec_1_468b-2 provides that a qualified settlement fund’s initial basis in property it receives from a transferor or from an insurer or other person on behalf of a transferor is the fair_market_value of that property on the date of transfer to the fund based solely on the information submitted and on the representations set forth above it is held as follows trust y will qualify as a qualified_settlement_fund under sec_1_468b-1 because the three requirements of that section will be satisfied first the establishment of trust y must be approved by the bankruptcy court and the trust is subject_to the continuing jurisdiction of the bankruptcy court second trust y will be established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred ie the sale supply or production of products containing m and that has given rise to at least one claim asserting tort liability for personal injury or death third the assets of trust y will be segregated from other assets of the transferor and related_persons trust y will be subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 the transfer of stock of the reorganized company into trust y and the transfer of cash and other assets into trust y on behalf of the company transferor to resolve the m liabilities that trust y will be created to assume will not constitute gross_income to trust y upon confirmation of the plan_of_reorganization or at a later time pursuant to sec_1_468b-2 however dividends_paid on the stock of reorganized company or a related_person will not be excluded from the gross_income of trust y the company will be entitled to deduct the amount of cash and the fair_market_value of the stock of the reorganized company and any other assets that it transfers to trust y in the taxable_year or years of the transfers provided however that no deduction will be allowed for the plr-103896-02 transfer of the reorganized company stock unless the qualified_appraisal requirements of sec_1_468b-3 are satisfied further the company must recognize gain_or_loss on the transfer of non-cash property to trust y in an amount equal to the difference between the fair_market_value of the property on the date of transfer and the adjusted_basis of the property in the hands of the company immediately before the transfer trust y’s initial basis in all property other than cash received by trust y from the company including stock in the reorganized company and any other assets will be the fair_market_value of such property on the date of transfer pursuant to sec_1_468b-2 the portion of any net_operating_loss attributable to deductions for m related personal injury claims such as deductions being generated on the transfer of cash and other_property including the issuance of stock of the reorganized company to trust y will be a specified_liability_loss as defined in sec_172 and will be eligible for a 10-year carryback the company will not have cancellation_of_indebtedness_income nor suffer a reduction of its attributes by operation of sec_108 because of the discharge release and extinguishment of all its obligations for or in respect of m related claims for purposes of applying sec_382 and sec_382 e - a b c trust y will be considered to receive the m claims from the beneficiaries in a qualified_transfer within the meaning of sec_1 d ii a and will be considered to have held each m claim for the period it has been held by the transferor beneficiary including m claims held by beneficiaries not yet identified if any transferor beneficiary itself received an m claim in a qualified_transfer within the meaning of sec_1_382-9 such transferor beneficiary is considered to have held the m claim for the period that it was owned by its transferor trust y will receive the company stock pursuant to a plan approved by the court in a title_11_or_similar_case as a creditor in the satisfaction of the m claims that are considered to be transferred to it by the beneficiaries the m claims that will be transferred to trust y including claims of beneficiaries who have not yet been identified are indebtedness that arose in the ordinary course of the company’s trade or plr-103896-02 business within the meaning of sec_382 and sec_1 d iv d to the extent that the m claims including claims of beneficiaries not yet identified have been held by the same beneficial_owner taking into account the qualified transfers in a above and any other qualified transfers for one of the periods specified in sec_382 or ii such claims will be qualified indebtedness e to the extent that the m claims are qualified indebtedness trust y will be considered a qualified_creditor no opinion is expressed as to the tax treatment of this proposed transaction under any other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be cited or used as precedent a copy of this ruling should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year s in which the proposed transaction is consummated pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours charles whedbee senior technician reviewer branch associate chief_counsel corporate
